ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-361, concluding that LARRY J. McCLURE of HACKENSACK, who was admitted to the bar of this State in 1971, and who was suspended from the practice of law for a period of six months by Order of the Court filed April 25, 2003, effective May 21, 2003, and who remains suspended at this time, should be suspended from the practice of law for a concurrent period of six months for violating RPC l.l(a)(gross neglect), RPC l.l(b)(pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(a)(failure to communicate with client), and RPC 1.5(b)(failure to provide client with a written retainer agreement);
And the Disciplinary Review Board having further concluded that respondent should not be reinstated to practice until the conclusion of all ethics matters pending against him;
And good cause appearing;
It is ORDERED that LARRY J. McCLURE is suspended from the practice of law for a period of six months and until the further Order of the Court, effective May 21, 2003; and it is further
ORDERED that respondent shall remain suspended from practice until the conclusion of all ethics matters pending against him as of March 10, 2004; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and *155that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.